          Case 2:17-cv-02167-APG-VCF Document 105 Filed 08/16/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 NEW PENN FINANCIAL, LLC, et al.,                         Case No.: 2:17-cv-02167-APG-VCF

 4          Plaintiffs                                                      Order

 5 v.

 6 RIVERWALK RANCH MASTER
   HOMEOWNERS ASSOCIATION, et al.,
 7
        Defendants
 8

 9         Cross-claimant Ricardo Fojas accepted an offer of judgment from cross-defendant

10 Riverwalk Ranch Master Homeowners Association. ECF No. 104. On October 19, 2020,

11 Riverwalk filed a notice of settlement, confirming the parties had settled all remaining claims.

12 ECF No. 88. I ordered the parties to document their settlement and file dismissal papers by April

13 16, 2021. Since then, the parties have been ordered, several times, to submit either a stipulation

14 dismissing the remaining claims or briefs explaining the status of their efforts to finalize their

15 settlement agreement. They still cannot agree on language for a settlement agreement. ECF Nos.

16 103, 104.

17         I THEREFORE ORDER that the terms of Riverwalk’s offer of judgment control.

18 Riverwalk shall pay Fojas $5,000.00 by September 20, 2021. The source of those funds

19 (whether from Riverwalk or its insurer) is irrelevant. Within three days of payment, Riverwalk

20 shall file a notice of payment and a proposed final order dismissing Fojas’s all remaining claims.

21         DATED this 16th day of August, 2021.

22
                                                          ANDREW P. GORDON
23                                                        UNITED STATES DISTRICT JUDGE
